Citation Nr: 1234953	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  03-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of radiation treatment for prostate cancer, to specifically include sacral necrosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel





INTRODUCTION

The Veteran had active duty service from January 1954 to January 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The Board denied the claim in March 2009. 

The March 2009 Board denial was vacated and remanded by the United States Court of Appeals for Veterans Claims (Court) in November 2010. The Court remanded the claim for a medical evaluation and a more complete statement of reasons and bases. 

In July 2011 and December 2011, the Board remanded the Veteran's claim for additional development of the record. The case is once again before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 


FINDINGS OF FACT

1. The Veteran was diagnosed with prostate cancer by a VA employee at a VA facility in April 1999. Following a bone scan, the Veteran was informed by VA that his differential diagnosis included metastatic bone disease. Subsequent treatment records indicate that no metastasis had actually occurred.

2. It is undisputed that the proximate cause of the Veteran's prostate cancer residuals is the radiation therapy he received from a non-VA employee at a non-VA facility. 

3. The Veteran's prostate cancer residuals did not result from carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, nor as a result of an event that was not reasonably foreseeable. 


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

In the present case, VA issued a VCAA notice letter to the Veteran in September 2007. This letter informed the Veteran of what evidence was required to substantiate his section 1151 claim and of his and VA's respective duties for obtaining evidence. The September 2007 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini. However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice letter. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. Therefore, there is no duty to provide additional notice in this case.

With regard to the duty to assist, the claims file contains the Veteran's VA treatment records, his private medical records, multiple lay statements, and multiple VA examination reports. 

The Board has reviewed the record on appeal and finds no indication that there remains pertinent, outstanding evidence regarding the issue on appeal. Neither the Veteran nor his representative has argued otherwise. 

As noted in the Introduction, the Veteran's claim was remanded by the Board in July 2011 and December 2011. Specifically, in July 2011, the Board remanded the Veteran's claim in order to obtain the Veteran's recent medical treatment records and an additional medical opinion. The claim was again remanded by the Board in December 2011 in order to determine whether any quality assurance records exist. 

With respect to the July 2011 remand instructions, the additional medical opinion requested by the Board was obtained in September 2011. A review of the opinion reveals that the VA physician addressed the question that was posed in the Board. The Veteran's recent VA treatment record were also obtained and associated with the claims file. While the AMC requested the Veteran identify or submit any additional relevant private treatment records in an August 2011 letter, no such records were identified.  

In a December 2011 post-remand brief, the Veteran, through his representative, argued that an additional remand was required in order to obtain any quality assurance reports that reference the Veteran's disability. The Board remanded the Veteran's claim later that month and requested that he provide any "statement, evidence, argument, or other information that would bear upon the present existence of quality assurance records . . . which reflect relevant treatment or past practices at the VA medical center in Clarksburg, West Virginia regarding the diagnosis and treatment of prostate cancer." The Board then instructed the RO/AMC, in part, to "determine if such records exist and would be facially relevant to the claim by contacting the appropriate authority." 

In response to the Board's remand, the Veteran provided a statement which discussed his standard of care at the VA medical center and his theory of entitlement. In this January 2012 statement, the Veteran did not mention quality assurance records or provide any evidence, argument, or other information which would suggest that such records exist. 

Upon review of the record, there is no evidence that quality assurance records were ever created. As noted, the December 2001 post-remand brief suggests that the Board should remand the Veteran's claim in order to determine whether such records exist. It did not suggest that such records had ever been created. See Counts v. Brown, 6 Vet.App. 473 (1994) and Gobber v. Derwinski, 2 Vet.App. 470 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"). 

Moreover, in Norvell v. Peake, 22 Vet.App. 194 (2008), the Court recognized VA's standard policy of destroying quality assurance records after three years. Therefore, even if the Board were to assume, arguendo, that such records were in fact created, the Veteran did not request VA obtain the records pertaining to his 1999 misdiagnosis until 2011. Under standard VA procedure, such records would have been destroyed. 

While cognizant that the AMC did not contact the appropriate authority at VHA to determine whether any quality assurance records exist, in light of the statement from the Veteran which did not provide any evidence, argument, or other information which addressed the present existence of quality assurance records, such additional development was not warranted. Furthermore, as discussed above, any such development would have been futile as the Veteran's quality assurance records (if they ever existed) would have been destroyed pursuant to standard VA policy. 

Based on the above, the Board's remand instructions have been substantially complied with and additional remand would not result in any additional benefit flowing to the Veteran. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required.)

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).

The Veteran was afforded a VA examination September 2002. In the November 2010 Memorandum Decision, the Court stated that the VA physician's opinion was inadequate because it did not address whether VA physicians obtained all the information that a reasonable physician should have obtained prior to recommending the Veteran undergo radiation therapy for metastatic prostate cancer. 

Pursuant to the Court's decision, and following the July 2011 remand from the Board, VA obtained a new medical opinion in September 2011. The report of this opinion reflects that the physician reviewed the Veteran's past medical history and rendered an opinion consistent with the remainder of the evidence of record. This opinion was responsive to the Memorandum Decision and the Board's remand instructions. Supporting rationale was also provided for the opinion proffered. See Barr v. Nicholson, 21Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008). The Board therefore concludes that the medical opinion is adequate for rating purposes. See 38 C.F.R. § 4.2 (2011). The Veteran and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2011). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. 

Factual Background

VA treatment records reveal that the Veteran was seen on March 16, 1999 for a "routine appointment" as part of his ongoing treatment for hypertension. Laboratory testing conducted at this time revealed that the Veteran had an elevated prostate specific antigen (PSA) level of 16.24. A needle biopsy of the prostate was conducted the following month which identified "minute focus of carcinoma." 

On June 14, 1999, the Veteran met with the VA Chief Physician of the Urology Section and discussed his options which were noted to include radiation treatment, surgery, observation, or hormonal therapy. It was noted that the Veteran would return with his wife to make a decision after a bone scan was completed.

A bone scan reported that "focally increased uptake of the activity is seen in the anterior aspect of the left first rib. Also focally increased uptake [was] seen in the vertebral body of L4. Differential diagnosis includes metastatic bone disease versus degenerative changes and/or costochondritis of the left first rib. Clinical correlation [was] suggested." See a June 18, 1999 VA treatment record.

In a July 21, 1999 letter, D.C., M.D., stated that he saw the Veteran for a second opinion and believed that " a biopsy of the left rib should be performed to rule out the possibility he may indeed have a metastatic lesion. In view of his age, [Dr D.C. stated the Veteran] should be considered for a radical retropubic prostatectomy." 

A VA treatment record from July 26, 1999 reported that the Veteran had completed his circuit of second opinions and returned to decide on treatment for his prostate cancer. The Veteran was informed that because of the "suspicious bone scan for [metastatic cancer] and elevated PCAP [acid phosphatase level] = 10.6 (i.e. x 3 normal limits), local treatment [was] not recommended for him from this Department. However, [the Veteran] has the option of seeking treatment which suits him elsewhere." 

On August 13, 1999, the Veteran was informed about his disease stage. He was informed that the "changes in his bone scan, which were reviewed with [the radiologist], are probably due to degenerative joint disease and previous back surgery. However, elevated acid phosphatase is highly suggestive of a non-organ-confined disease." He was scheduled for a computerized tomography (CT) scan of the pelvis and abdomen. 

The Veteran underwent a CT scan on August 16, 1999. That same day he reported that he did not want to have his care done through VA, but has "seen 'several doctors' who have advised him to have surgery." It was noted that he was seeing Dr. M.A.S. at United Hospital Center.

On August 19, 1999, the Veteran met with a staff oncologist who explained that the CT scan revealed "an enlarged prostate gland, but no pelvic, inguinal, or periaortic lymphadenopathy." He was diagnosed with "prostate cancer with elevated prostate specific antigen and prostatic acid phosphatase levels, with a questionable lesion on bone scan, most probably due to degenerative joint disease." He was referred to Dr. M.A.S. at United Hospital Center, however, if radiation therapy is not considered as an option, the Veteran will return to VA to begin hormone therapy. 

An August 23, 2006 VA treatment note documents that after the Veteran obtained a second opinion he "has the opinion that [his cancer had] not spread to the bone." 

In an August 26, 2006 letter from Dr. M.A.S. to the Veteran's VA referring physicians, it was noted that "we have been unable to prove that the [Veteran] has distant disease by either CT scan or bone scan, although there are some indirect indications of this. I feel however, that he should be administered two months of Lupron prior to beginning treatment. You will be administering the Lupron shot today, 8/26 and he will be returning to our department on 10/22/99 to begin radiation therapy treatment planning."

A December 27, 1999 letter from Dr. M.A.S. reported that the Veteran "was treated from 10/26 through 12/23/99 and received 4500 rads to the whole pelvis followed by a 2889 rads boost to the prostate for a total of 7380 rads."

Following the Veteran's radiation therapy, in a December 2000 VA treatment note, it was reported that the Veteran's initial bone scan was "equivocal for a possible rib metastasis, however, on further studies, there was no confirmation of the metastasis." It has been determined that the suspected metastasis referenced in medical records from 1999 and 2000 did not occur. See, e.g., the November 2010 Court decision. 

The Veteran complained of groin pain and back pain that began after his radiation treatment. See a December 2000 VA treatment report. A magnetic resonance imaging (MRI) scan revealed an area of bone that did not illuminate with intravenous contrast, which determined to be a nonvascular bone. The VA physician stated that this necrotic bone was most likely induced by the Veteran's radiation therapy. 


Merits Discussion

In the now-vacated March 2009 decision, the Board observed that the Veteran had raised three theories of entitlement under section 1151. First, the Veteran had argued that a VA physician failed to completely treat a bacterial infection in 1997 which caused him to develop prostate cancer. Second, he essentially argued that VA was negligent in failing to order a prostate-specific antigen test prior to 1999. Third and lastly, he maintained that VA had wrongly diagnosed the Veteran with bone metastasis which led to unnecessary radiation treatment. 

In his Appellate brief to the Court, the Veteran abandoned the first and second theories of entitlement. The Court did not address the Board's discussion of these arguments or request further development of these two theories. Therefore, based on the Veteran's decision to abandon these theories, only the issue of whether VA was negligent in diagnosing the Veteran with bone metastasis will be addressed by the Board. 

Under 38 U.S.C.A. § 1151, compensation under chapters 11 and 13, 38 U.S.C. shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service connected. For the purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary [of the VA], either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was --

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

      (B) an event not reasonably foreseeable; or 

(2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary (including by a service- provider used by the Secretary for such purpose under section 3115 of this title) as part of an approved rehabilitation program under chapter 31 of this title.

In order to substantiate a claim under 38 U.S.C. § 1151, the evidence must show that VA treatment caused additional disability, and that such additional disability was the result of either negligence or carelessness on the part of VA or an event which was not reasonably foreseeable.

In the November 2010 decision, the Court noted that although the issue had not been directly addressed by the Board, "the record is replete with medical evidence to [the effect that the Veteran has an additional disability] and no evidence to the contrary." See the Memorandum Decision, page 5. The issue of whether the Veteran incurred an additional disability is therefore not in dispute. 

On appeal, the Secretary argued, and the Court agreed, that "there is no question that the radiation treatment was the proximate cause of the [Veteran's] present disability." Id at 7. In this context, the Secretary argued that compensation under section 1151 cannot be awarded to the Veteran because the radiation therapy was performed by a non VA employee at a non VA facility, and the misdiagnosis of bone metastasis from VA was not the proximate cause of the Veteran's disability. As noted above, the Court declined to address this argument and directed further consideration and explanation by the Board. 

Section 1151 requires that any additional disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished [to] the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title." 
That the Veteran's additional disability stems from his radiation therapy is a factual finding by the Court that may not be disturbed. See the November 2010 memorandum decision, page 7 [noting that "[t]here is no question that the radiation treatment was the proximate cause of the [Veteran's] present disability." Further, there is also no dispute that this treatment was performed by a non-VA employee at a non-VA facility. 

In the November 2010 memorandum decision, the Court noted that "given the high degree of cooperation and communication between the VA physicians and Dr. [M.A.S.], it is not clear wither Dr. [M.A.S.'s] role rises to the level of an intervening cause." 

In his August 2012 brief, the Veteran argued that an intervening cause does not preclude liability where there exists a casual connection between VA hospitalization and the injury and cited to Jackson v. Nicholson, 433 F.3d 822 (Fed. Cir. 2005).

Jackson dealt with a version of section 1151 that Congress has since amended. That version did not require a claimant to demonstrate that the alleged injury resulted from an overt act by VA. See Mangham v. Shinseki, 23 Vet.App. 284, 288 (2009). The regulation was changed, in part, to require a proximate cause of VA fault. See Bartlett v. Shinseki, 24 Vet.App. 328, 331 Fn.2 (2011). As noted above, the Court has stated that the proximate cause of the Veteran's additional disability is the radiation treatment he received from a non-VA employee. Accordingly, the diagnosis of bone metastasis the Veteran received from VA is, at best, a remote contributing event given that Dr. M.A.S. decided to proceed with the surgery after examining the Veteran.

The claimant in Jackson was seeking compensation after being assaulted while hospitalized for psychiatric treatment. Under the former statute, the Federal Circuit held that the Veteran could receive compensation for the injuries sustained while hospitalized at a VA facility, notwithstanding the fact that VA personnel did not perpetrate the underlying attack. See Mangham, supra at 289. In Mangham, the Court noted that under the revised regulation, the operative issue was whether VA's actions caused direct harm. 

Here, VA's actions did not cause the Veteran direct harm. Instead, the Veteran incurred an additional disability following radiation treatment from a non-VA employee at a non-VA facility that was performed after an independent review of the Veteran's medical history.

The Court revisited its analysis in Mangham in Bartlett v. Shinseki, supra. In this case, the Court stated that injuries resulting from acts purely coincident with VA hospital care, treatment, or examination are not entitled to compensation. Id at 332. Under the facts in that case, however, the Court stated that there are circumstances where a third-parties action are not a coincident event and an additional disability "is indeed proximately caused by the negligent provision of VA hospital services to a hospital patient." 

This case does not involve a personal assault on a Veteran or an injury that occurred coincident with VA treatment. As noted in detail above, the Veteran was provided a differential diagnosis of bone metastasis and subsequently informed that laboratory testing suggested that he had a "non-organ-confined disease." The Veteran obtained a second opinion which suggested additional testing be conducted and he subsequently chose not to have his care performed through VA. While VA recommended that the Veteran undergo radiation therapy, the proximate cause of his disability is the radiation therapy that was administered by a non-VA employee at a non-VA facility and not the diagnosis provided by VA. In this capacity, the Board notes that in the August 26, 2006 letter from Dr. M.A.S. to the Veteran's VA referring physicians, it was noted that he has been unable to prove that the Veteran has a "distant disease" nevertheless, it was decided to go ahead with the radiation therapy. 

The statute and regulations on this point are clear - the additional disability must have been caused by a Department employee or in a Department facility. Such is not the case here. The record clearly indicates that Dr. M.A.S. was aware that while there was some indirect evidence of metastasis, this had not been confirmed and he made the decision to conduct radiation therapy. As noted in the August 19, 1999 VA treatment record, in referring the Veteran to Dr. M.A.S., VA reported that the Veteran could return for hormone therapy if it was determined by Dr. M.A.S. that radiation therapy was not an option.

The Veteran alleges that he was provided with a faulty diagnosis or misdiagnosis that led to inappropriate treatment and an additional disability that could have been avoided. VA has acknowledged that a misdiagnosis of metastasis occurred. See the November 2010 Court decision, page 5. However, as noted above, on August 16, 1999, the Veteran was informed by VA that the questionable lesion on his rib was probably due to degenerative joint disease. Nevertheless, he underwent radiation therapy following an independent analysis from a non-VA employee. 

As the Veteran's additional disability is the result of radiation therapy he received from a non-VA employee at a non-VA facility, compensation under section 1151 is not warranted. While the Veteran's VA physicians and Dr. M.A.S. had clearly communicated, the radiation therapy was not provided by VA and the statute does not permit compensation for an additional disability resulting from treatment at a non-VA facility by a non-VA employee. 

In September 2011, a VA physician stated that "clearly a rib biopsy could have been pursued. The finding of a small focus of well-differentiated prostate cancer in the prostate was clearly somewhat hard to put together with a positive bone scan, elevated PSA, and elevated prostatic acid phosphatase. However, interpreting these overall findings as suggestive of metastatic disease and therefore not recommending localized therapy in my opinion was not outside the standard of care at that time." 

The Veteran has not submitted any medical evidence to the contrary. The only evidence in the claims file which indicates that VA physicians were negligent in providing a diagnosis of metastatic cancer comes from lay statements made by the Veteran and his spouse. It is now well settled that lay persons, such as the Veteran and his spouse, are not competent to opine on complicated medical questions such as whether a diagnosis that was later proven to be erroneous was the result of negligence or carelessness. Indeed, the evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medial questions. 

Moreover, as noted, the Veteran was referred to Dr. M.A.S. for treatment, if it was determined that radiation treatment was not warranted, the Veteran was to receive hormone therapy from VA. Dr. M.A.S. clearly determined that radiation therapy was warranted. Accordingly, even if the Board were to assume that a reasonable physician would have conducted a bone biopsy or dissection of a pelvic lymph node prior to recommending radiation treatment, which it does not, the ultimate decision to perform radiation therapy was made by the Veteran's private physician, Dr. M.A.S. and not VA. 

On appeal, the Court also noted that the Veteran pointed to "no evidence that either he or the evidence of record raised the issue of informed consent before the Board. Nevertheless, if the [Veteran] perceives informed consent to be an issue he may raise it on remand." See the memorandum decision, page 5. 

As noted above, the Veteran did not receive his radiation therapy from the VA. Therefore, there would be no record of the Veteran providing his informed consent to undergo such a procedure to VA physicians. Any argument that VA failed to obtain the Veteran's informed consent before undergoing radiation therapy from a non-VA employee at a non-VA facility is without merit. 

With respect to foreseeability, as the Veteran received his radiation therapy from a non-VA employee the Board need not address whether the risk of the Veteran's additional disability was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. Even if the Board were to find, which it does not, that the Veteran's additional disability was the result of an event not reasonably foreseeable, the proximate cause of the Veteran's disability (his radiation therapy) was conducted by a non VA employee. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1) (2011). Such is the case here. 

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151. The Court has held, that the proximate cause of the Veteran's disability is the radiation treatment he received from a non-VA employee at a non-VA facility. The benefit of the doubt rule is not for application because the evidence is not in relative equipoise. The benefit sought on appeal is accordingly denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of prostate cancer is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


